PER CURIAM.
We affirm the defendant’s convictions and sentences in all respects, save one. As the State concedes, his multiple convictions for home invasion robbery violate double jeopardy. See Williams v. State, 92 So.3d 322 (Fla. 1st DCA 2012). Therefore, as to those counts, we reverse and remand for the trial court to vacate two of the three convictions of home invasion robbery. In all other respects, the judgment and sentence are affirmed.
*722Affirmed in part, reversed in part, and remanded.
VAN NORTWICK, PADOVANO, and ROWE, JJ., concur.